Citation Nr: 0528370	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for diabetes 
mellitus with peripheral neuropathy, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.  Specifically, 
in a May 2002 decision, the ROIC granted service connection 
for diabetes mellitus with diabetic retinopathy and 
peripheral neuropathy and awarded a compensable evaluation of 
20 percent, effective from July 2001, for this disability.  
In a June 2002 determination, the ROIC awarded a separate 
compensable evaluation of 10 percent, effective from July 
2001, for the service-connected diabetic retinopathy.  The 
service-connected diabetes mellitus with peripheral 
neuropathy remained evaluated as 20 percent disabling.  

Additionally, by a December 2002 rating action, the ROIC 
awarded earlier effective dates of May 2001 for the grant of 
service connection for the veteran's diabetes mellitus with 
peripheral neuropathy and his diabetic retinopathy with 
cataracts but denied disability evaluations greater than 
20 percent and 10 percent, respectively, for these 
service-connected disorders.  

Following receipt of notification of these decisions, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an increased rating for his 
service-connected diabetes mellitus with peripheral 
neuropathy.  

This appeal is being REMANDED to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  





REMAND

The veteran's service-connected diabetes mellitus with 
peripheral neuropathy is currently evaluated as 20 percent 
disabling.  According to the relevant diagnostic code, a 
20 percent rating requires evidence of the necessity of 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).  The next higher evaluation of 40 percent 
requires evidence of the need for insulin, a restricted diet, 
and the regulation of activities.  Id.  

Higher ratings for service-connected diabetes mellitus are 
warranted with evidence of the need for insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated (60%) and with evidence 
of the need for more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated (100%).  Id.  

Further review of the claims folder indicates that, in 
November 2001, the veteran underwent a pertinent VA 
examination.  According to the report of this evaluation, 
treatment for the veteran's diabetes mellitus includes 
dietary restrictions and insulin.  Importantly, however, 
neither the report of this examination, nor the records of 
relevant outpatient treatment included in the claims folder, 
include an opinion from an examining physician as to whether 
the extent of the veteran's diabetes requires regulation of 
his activities.  

Such a medical conclusion is necessary in light of the 
pertinent rating criteria as well as the veteran's complaints 
of being unable to lift objects that he had previously been 
able to carry, walk while carrying other less heavy objects, 
mow grass, walk long distances, or do sort types of household 
chores (e.g., work on the roof).  See, e.g., February 2005 
videoconference hearing transcript (T.) at 3, 10, 12.  See 
also, 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  A 
remand is necessary, therefore, to accord the veteran an 
opportunity to undergo a VA examination of his diabetes 
mellitus to provide such pertinent data.  

Additionally, the pertinent regulation also stipulates that 
compensable complications of diabetes will be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Note 1 following Diagnostic Code 7913 (2005).  

In this regard, the Board notes that, throughout the current 
appeal, the veteran has asserted that separate ratings are 
warranted for his bilateral peripheral neuropathy.  VA and 
private medical records contained in the claims folder 
indicate that the veteran has peripheral neuropathy 
associated with his diabetes mellitus.  Most recently, a VA 
outpatient treatment record dated in April 2002 includes a 
neurological evaluation which demonstrated mild decreased 
sensation in the veteran's lower extremities.  Importantly, 
however, the claims folder contains no more recent records of 
neurological evaluation of the veteran's lower extremities.  
Specifically, he has not been accorded a pertinent VA 
neurological examination to determine the nature and extent 
of his peripheral neuropathy.  On remand, therefore, the 
veteran should be accorded an opportunity to undergo a VA 
neurological examination to provide such relevant data.  

Furthermore, at the personal hearing conducted before the 
undersigned Acting Veterans Law Judge via videoconference in 
February 2005, the veteran testified that he receives medical 
care for his diabetes approximately once every six months at 
the VA Outpatient Clinic in Allentown, Pennsylvania and that 
his last treatment session at this medical facility occurred 
in January 2005.  T. at 4-5.  Also at this hearing, the 
veteran testified that he receives pertinent treatment at the 
VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  
T. at 5-7, 11-12.  

Importantly, the most recent VA medical records included in 
the veteran's claims folder are dated in September 2002.  On 
remand, therefore, an attempt should be made to procure, and 
to associate with the veteran's claims folder, copies of any 
more recent treatment that he may have received for his 
service-connected diabetes mellitus with peripheral 
neuropathy.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should procure copies of all 
records of diabetic and peripheral 
neuropathy treatment that the veteran has 
received at the Allentown VA Outpatient 
Clinic and the Wilkes-Barre VAMC since 
September 2002.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of his 
service-connected diabetes mellitus.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history, 
including any need for regulation of 
activities, any need for more than one 
daily injection of insulin, and any need 
for avoidance of strenuous occupational 
and recreational activities.  Also in the 
examination report, the examiner should 
discuss the frequency of any inpatient or 
outpatient visits resulting from episodes 
of ketoacidosis or hypoglycemic reactions 
as well as the extent of any progressive 
loss of weight and strength.  

3.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of his 
service-connected peripheral neuropathy.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  

4.  The AMC should then adjudicate the 
issue of entitlement to an initial 
disability rating greater than 20 percent 
for the service-connected diabetes 
mellitus with peripheral neuropathy.  In 
adjudicating this claim, the AMC should 
consider the appropriateness of separate 
evaluations for the veteran's diabetes 
mellitus and his peripheral neuropathy.  
See, 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

